Filed 6/1/22 P. v. Benites CA1/4
        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            FIRST APPELLATE DISTRICT

                                        DIVISION FOUR


 THE PEOPLE,
              Plaintiff and Respondent,
                                                               A163791
 v.
 MARTIN CORONA BENITES,                                        (Contra Costa County
                                                                Superior Court No. 5-
              Defendant and
                                                               161072-4)
              Appellant.


          Pursuant to a plea agreement, defendant Martin Corona
Benites pleaded no contest to one count of attempted murder
(Pen. Code, §§ 664, 187) with an enhancement for personal and
intentional discharge of a firearm (Pen. Code, § 12022.53,
subd. (c)).1 On October 30, 2017, the trial court sentenced
defendant to a term of 29 years, consisting of the upper term of
nine years for the attempted murder charge and 20 years for the
enhancement.
          After filing motions to reconsider his sentence, a habeas
petition, and a prior appeal with this court—all of which were
unsuccessful—defendant on April 9, 2021, filed a document styled



          1   All further statutory references are to the Penal Code.

                                                      1
as a “motion to vacate conviction or sentence (Pen. Code,
§§ 1016.5, 1473.7).” Defendant’s motion consisted of a Judicial
Council form and numerous pages of handwritten material and
exhibits. The trial court noted that defendant’s motion was
“difficult to parse, listing numerous citations to statutes and case
law, but containing little to no facts or analysis.” The court
nonetheless proceeded to address each of the arguments it could
discern, denying defendant’s motion in a written order.
      Counsel for defendant filed an opening brief asking that
this court conduct an independent review of the record for
arguable issues—i.e., those that are not frivolous, pursuant to
People v. Wende (1979) 25 Cal.3d 436. Counsel also informed
defendant that he had the right to file a supplemental brief on his
own behalf, and defendant filed a handwritten supplemental
brief replete with citations to a variety of statutes and legal
concepts, the relevance of which we are unable to ascertain.
      Having conducted an independent review of the motion, the
trial court’s order, and defendant’s supplemental brief, we will
affirm. People v. Freeman (2021) 61 Cal.App.5th 126, 133–134
[Wende review required only on first appeal as of right, unless
defendant files a pro se supplemental brief]). The trial court
correctly found that defendant was not entitled to relief under
section 1016.5 because he signed a plea form that appropriately
advised him of the possible consequences of a conviction for non-
citizens. (People v. Olvera (2018) 24 Cal.App.5th 1112, 1116
[section 1016.5 satisfied where defendant signed plea waiver
form notifying him that conviction would have immigration



                                  2
consequences].) The court also correctly determined that
defendant was not entitled to relief under section 1016.8, as
defendant’s plea agreement did not require him to waive the
benefit of future changes in law that might impact his sentence.
(§ 1016.8, subd. (b) [“A provision of a plea bargain that requires a
defendant to generally waive future benefits of legislative
enactments, initiatives, appellate decisions, or other changes in
the law that may retroactively apply after the date of the plea is
void as against public policy.”].) In addition, the court
appropriately denied defendant’s claim for relief under section
1473.7 because that statute applies only to individuals who are
“no longer in criminal custody,” (§ 1473.7, subd. (a)(1)) and
defendant is still incarcerated. Finally, the trial court properly
rejected defendant’s argument that he received ineffective
assistance of counsel, as defendant’s motion established neither
prong of the test for ineffective assistance under Strickland v.
Washington (1984) 466 U.S. 668, 687.
      In sum, we are satisfied that the trial court did not err and
that there are no arguable issues that require further briefing.
                          DISPOSITION
      The order denying defendant’s motion is affirmed.



                                                            BROWN, J.


WE CONCUR:

POLLAK, P. J.




                                  3
NADLER, J.


People v. Benites (A163791)




       
        Judge of the Superior Court of California, County of
Sonoma, assigned by the Chief Justice pursuant to article VI,
section 6 of the California Constitution.

                                4